DETAILED ACTION
Notice of Amendment
The Amendment filed 7/14/2021 has been entered.  Claims 63-75 are pending in the application with claims 1-62, 76 cancelled.

Allowable Subject Matter
Claims 63-75 allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior art of record is silent with respect to, inter alia, a tissue dissector having an elongated cannula having a transparent tissue dissection tip comprising a conical one-piece structure coupled to the distal end of the elongated cannula, an articulation interface between the cannula and tissue dissection tip configured to change an angle of the tissue dissection tip relative to the longitudinal axis of the elongated cannula and wherein the articulation interface exerts a force sufficient to revert the tissue dissection tip back to axial alignment with the longitudinal axis of the elongated cannula when the force applied by the first control member is released.  The closest prior art of record, Johnson et al. (US Patent Application Publication No. 2005/0209619), teaches an elongate cannula (42) with a tissue dissection tip (48) at a distal end thereof.  The tissue dissection tip is biased to a 90° angle with respect to the elongate cannula and when external pressure is applied to the tissue dissection tip, the tissue dissection tip transitions to a state in which the tissue dissection tip is aligned with a longitudinal axis of the cannula.  Therefore, Johnson fails to teach of the first control member and fails to . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2005/0288622 A1
US 2004/0133228 A1
US 2003/0236505 A1
US 2005/0209619 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430.  The examiner can normally be reached on Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN N HENDERSON/Primary Examiner, Art Unit 3795                                                                                                                                                                                                        September 8, 2021